PER CURIAM.
As in White v. State, 656 So.2d 255, 256 (Fla. 3d DCA 1995), “we reverse the denial of the [defendant’s 3.800-3.850] motion and remand the case ... to allow the trial court to determine whether, as part of a negotiated plea, the appellant specifically waived the right to receive credit for time served.” See generally Vanderblomen v. State, 709 So.2d *702144 (Fla. 1st DCA 1998). Because, if his position is correct, Scarborough may be entitled to immediate release — and, in any case, may be entitled to withdraw his plea — we direct that the matter be heard expeditiously below and dispense with rehearing here.